Citation Nr: 1712943	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for back injury residuals.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right hip disability.  

4.  Entitlement to service connection for a left hip disability.  

5.  Entitlement to service connection for cold injury residuals of the feet to include left foot amputation residuals.  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for tinnitus.  
8.  Entitlement to service connection for prostate cancer.  

9.  Entitlement to service connection for peripheral vascular disease.  

10.  Entitlement to service connection for osteoporosis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, Appellant, and Veteran's Daughter


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1956 to February 1958.  He died in December 2014.  The Veteran's surviving spouse has been substituted as the Appellant.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for right hip degenerative joint disease and total hip replacement residuals.  

A June 2012 rating decision determined that new and material evidence had not been received to reopen the claim of service connection for back injury residuals and denied service connection for a left hip disability.  The Veteran appeared at a September 2012 hearing before a VA Decision Review Officer.  A hearing transcript is of record.  

An October 2013 rating decision determined that new and material evidence had been received to reopen the claim of entitlement to service connection for back injury residuals; denied that claim on the merits; and denied service connection for frostbite residuals of the feet, bilateral hearing loss, tinnitus, prostate cancer, peripheral vascular disease, and osteoporosis.  

The Appellant appeared at a January 2017 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  In March 2017, the Board advanced the Appellant's appeal on the docket.  

As to the issue of whether new and material evidence has been received to reopen the claim of service connection for back injury residuals, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  A September 2005 rating decision denied service connection for back injury residuals.  The Veteran did not submit a timely notice of disagreement and the September 2005 rating decision denying service connection for back injury residuals is final.  

2.  The evidence received since the September 2005 rating decision is new and material.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision denying service connection for back injury residuals is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  New and material evidence to reopen the claim of entitlement to service connection for back injury residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2016).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).  

A September 2005 rating decision denied service connection for back injury residuals based on a finding that the evidence did not show a chronic disability was either occurred in or caused by active service.  The Veteran was informed in writing of that decision and his appellate rights in October 2005.  He did not submit a timely notice of disagreement with the September 2005 rating decision or submit material evidence within one year of that decision.  

The evidence considered in reaching the September 2005 rating decision included service medical and personnel records and VA and private medical records.  The service medical records do not refer to a back injury or disability.  A November 2004 VA lumbosacral spine X-ray study shows findings consistent with degenerative disc disease, degenerative joint disease, scoliosis, and osteopenia.  

New and material evidence pertaining to the issue of service connection for back injury residuals was not received by VA or constructively in its possession within one year of written notice to the Veteran of the September 2005 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2016).  

The additional evidence received since the September 2005 rating decision includes VA examination and medical records, private clinical documentation, the transcripts of September 2012 Decision Review Officer and January 2017 Board hearings, and written statements from the Veteran and the Appellant.  At the Decision Review Officer hearing, the Veteran testified that he had initially injured his back when he took a bad step and fell while going to a class during active service.

The Board finds that the September 2012 VA Decision Review Officer hearing transcript is of such significance that it raises a reasonable possibility of substantiating the claim.  As new and material evidence has been received, the claim of entitlement to service connection for back injury residuals is reopened.  To that extent only, the appeal is granted.  


ORDER

New and material evidence having been received, the claim for service connection for back injury residuals is reopened.  To that extent only, the claim is allowed.


REMAND

The Appellant asserts that service connection for a lumbar spine disability, right and left hip disabilities, cold injury residuals of the feet, bilateral hearing loss, tinnitus, prostate cancer, peripheral vascular disease, and osteoporosis is warranted as the claimed disabilities were incurred as the result of traumatic events during active service, including cold injuries sustained when the Veteran was trapped on an Italian mountain with his Army unit and had to be rescued.

The report of a June 2013 VA cold injury residuals examination states that the Veteran reported that he had been stationed in Italy during the winter.  The unit camped overnight in the mountains and became buried in the snow.  The unit had to be evacuated by helicopter, and the Veteran stated that he sustained frostbite of the feet and the buttocks.  The VA examiner commented that, "I'm not sure I find significant cold injury residuals."  

Initially, the Board observes that the existing service medical and personnel documentation of record was severely damaged in a 1973 fire at the National Personnel Record Center and may not be complete.  The existing records show that the Veteran served with the Army's "52nd AIB [Armored Infantry Battalion] (Sky Cavalry)" from December 1956 to February 1958 at an overseas post.  A search of the records of the 52nd Armored Infantry Battalion for any records pertaining to either the Veteran or the reported incident on an Italian mountain has not been requested.  As that documentation could be helpful to properly resolving the Appellant's claims, a search should be undertaken.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.  

1.  Contact the United States Army and Joint Services Records Research Center (JSRRC) and/or any appropriate service entity and request that a search be made of the records of the Army's 52nd Armored Infantry Battalion for the relevant time period for any entries pertaining to either the Veteran or the reported winter rescue from an Italian mountain.  If no records are located, a written statement to that effect should be incorporated into the record.  

2.  Then readjudicate the claims.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


